Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 08/17/2022. 
Claims 1, 4-9, 11, and 13 are currently pending.
Applicant's present amendments have overcome all claim objections and 103 rejection(s) set forth in the previous Non-Final Office action mailed 05/27/2022.
For purposes of claim interpretation, it is noted the limitation "wherein the aliphatic carboxylic acid comprises formic acid, acetic acid or combinations thereof" in dependent claim 5 is clear and definite by further limiting the chemical structure and identity of the aliphatic carboxylic acid portion of the "aliphatic or aromatic carboxylic acid salt" of independent claim 1.  In other words, the claim clearly defines and limits the aliphatic carboxylic acid species present as a salt, i.e., the aliphatic carboxylic acid salt comprises formic acid salt or formate, acetic acid salt or acetate, or combinations thereof.  See also page 6 line 17 to page 7 line 23 of the specification.
The instant claims are also allowed over the closest prior art of record for the reasons already of record and set forth in the previous Non-Final Office action mailed 05/27/2022.  For clarity, the Reasons for Allowance set forth in the Non-Final Office action mailed 05/27/2022 are copied below in their entirety. 
The following is an Examiner’s statement of reasons for allowance: The closest prior art of record, Wenderoth et al. (US 7,704,406) and Althoefer et al. (WO 2018/172064 A1, utilizing US 2020/0017745 as an English language equivalent), fail to teach or suggest an aqueous antifreezing coolant composition as claimed comprising 20-50 wt.% of a carboxylic acid salt, 0.01-1.0 wt.% of an anthranilamide compound, and 0.05-0.5 wt.% of a buffer agent comprising KOH and/or NaOH.
	Wenderoth et al. teach an aqueous antifreeze composition comprising 10-50% by weight of a dicarboxylic acid in the form of an alkali metal, ammonium, or alkaline earth metal salt (abstract) and 0.01 to 5% by weight of a carboxamide such as 2-aminobenzamide/anthranilamide (col. 3 lines 33-35, col. 3 lines 58-59, and col. 4 lines 55-67).  Although Wenderoth et al. separately teach the presence of 1) 0-1% by weight various alkali metal compounds such as sodium tetraborate (borax), disodium hydrogenphosphate, trisodium phosphate, sodium metasilicate, sodium nitrite, sodium nitrate, magnesium nitrate, sodium fluoride, potassium fluoride, magnesium fluoride and sodium molybdate that broadly read on a buffer agent (col. 3 lines 46-50 and col. 4 lines 38-46) and 2) alkali metal hydroxides such as sodium hydroxide and potassium hydroxide or ammonia or amines as pH adjusting agents to obtain a final pH of 6 to 11 (col. 5 lines 50-64), the reference fails to teach or suggest providing a buffer agent in an amount of 0.05 to 0.5 wt% comprising sodium hydroxide and/or potassium hydroxide.  The Examples of Wenderoth et al. demonstrate the pH adjusting agent is present in a significantly larger amount that does not overlap the recited range of 0.05 to 0.5 wt.% (KOH, 50% in H2O is added in amounts of 44.4, 41.74, 39.0, 43.04, and 44.44 in the compositions, Table 1, which correspond to KOH amounts of 19.5-22.2 wt.% of the final compositions) and the reference fails to teach or suggest any reason for a person of ordinary skill in the art to lower the amount of the strong, basic pH adjusting agent(s) to approach the claimed range, especially given the fact the reference’s composition comprise 10-50% by weight of a dicarboxylic acid and a final pH of 6 to 11 meaning the reference’s composition requires a substantial amount of a base, e.g., NaOH or KOH, well-above the claimed range.  See also Applicant’s persuasive arguments on page 6 of the response filed 03/17/2022.
Althoefer et al. teach antifreeze/anticorrosive concentrates comprising 1-10% by weight of a mixture containing a dicarboxylic acid or salt thereof and optionally a glycolic acid and/or a glycol (abstract, para. 0021, 0029 and 0043).  The composition may further comprise up to 10% by weight of a carboxamide such as 2-aminobenzamide/anthranilamide (para. 0043, 0063, and 0064), up to 1% by weight of alkali metal salt compounds such as sodium tetraborate (borax), disodium hydrogenphosphate, trisodium phosphate, sodium metasilicate, sodium nitrite, sodium nitrate, magnesium nitrate, sodium fluoride, potassium fluoride, magnesium fluoride and sodium molybdate that broadly read on a buffer agent (para. 0045 and 0050), and an alkali metal hydroxide such as sodium hydroxide or potassium hydroxide to establish a final pH of 4 to 11 (para. 0074).  However, the reference fails to teach or suggest an anthranilamide-containing antifreezing coolant composition comprising 40-80 wt.% of an aqueous solvent and 20-50 wt.% of a carboxylic acid salt as claimed, and even discourages the skilled artisan from doing so.  While the reference’s concentrates are mixed and diluted with water to obtain a final coolant composition (para. 0084 and claim 13), the reference’s concentrates themselves merely contain “small amounts of water” and are preferably anhydrous (para. 0008).  The dilution/mixing of the “small amount of water”-containing or anhydrous concentrate would raise the content of an aqueous solvent/water but further reduce the amount of carboxylic acid/salt well- and further-below the claimed range of 20-50 wt.%. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 30, 2022